John S. Lockman, J.
The standards that the People must meet in a felony examination under chapter VII of title III of part IV of the Code of Criminal Procedure are: (1) that a crime was committed; and (2) that there is reason to believe that the defendant committed the crime. The People must raise a question of fact to be submitted to the trier of the facts.
The testimony established that the defendant was with the person who ultimately took the car; that they parted; that that person shortly thereafter picked him up in a car which turned out to be stolen. It was never established that the defendant at the time he got in the car knew it was stolen.
The People rely upon People v. Cordero (189 N. Y. S. 2d 559), which held that a person in a stolen car who gave no explanation could be held for the action of the Brand Jury because the possession of the stolen property created an inference where there was no explanation.
*338Here there is an explanation. This defendant said: “ I was walking in the street when my friend, whom I had been with, pulled up in a car.”
The People are not hurt by being held to minimum standards of proof. If they can meet these standards they can still indict the defendant.
Charge dismissed and defendant discharged.